In an action to recover a default judgment dated October 11, 2001, and entered in the Superior Court of the State of Massachusetts, County of Worchester, for the sum of $31,525.17, brought by motion for summary judgment in lieu of complaint, the defendant appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), entered November 17, 2003, which granted the motion.
Ordered that the order is affirmed, with costs.
The defendant was properly served with process in the Massachusetts action by certified mail, return receipt requested, pursuant to Massachusetts law (see Mass Stat Ann ch 223A, § 6). Process in the Massachusetts action was mailed to the same address listed as the defendant’s address in his answering *451affidavit in the action. The defendant’s contention that his ex-wife signed his name to the return receipt does not constitute evidence that service was not properly effected (see Roy v Roy, 47 Mass App 921, 715 NE2d 70 [1999]). The defendant failed to rebut the prima facie showing of proper service in the underlying action (see Dominican Sisters of Ontario v Dunn, 272 AD2d 367 [2000]; Matter of Nazarian v Monaco Imports, 255 AD2d 265 [1998]). Accordingly, the defendant was not entitled to a hearing to determine the validity of service of process. Prudenti, P.J., S. Miller, Ritter and Goldstein, JJ., concur.